        Case 1:19-cv-00149-JL Document 88 Filed 12/02/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Caroline Casey, et al.

   v.
                                                Case No. 19-cv-149-JL
NH Secretary of State, et al.



                    CLERK'S CERTIFICATION OF QUESTION
                      TO NEW HAMPSHIRE SUPREME COURT

     I, Jadean Barthelmes, Deputy Clerk of the United States District
Court for the District of New Hampshire, do hereby certify that the
original of the certification order and twelve (12) copies of the
following are herewith transmitted to the New Hampshire Supreme Court
to constitute the record pursuant to Rule 34:

                                DOCUMENT NUMBERED: 86

     Also attached is a copy of the docket entries.



                                        IN TESTIMONY WHEREOF, I hereunto
                                        set my hand and affix the seal
                                        of said Court, at Concord, in
                                        said District, on this day,
                                        December 2, 2019.



                                        '$1,(/-/<1&+, Clerk


                                         By: /s/ Jadean Barthelmes, Deputy Clerk
                                               Dec 02, 2019
